SMITH, Judge,
dissenting.
I respectfully dissent.
The suit is brought against defendants for negligence or breach of contract in providing claims management services to plaintiff. Specifically it is premised on allegations that plaintiff’s insurance policy providing liability coverage to its insured, the City of O’Fallon, did not provide coverage to the City for intentional tortious conduct alleged by Mark Schneider in his federal law suit against the City of O’Fallon and certain of its officials. Defendants’ alleged negligence or breach of contract was in providing a defense for the litigation without at least taking a reservation of rights. The lack of coverage allegedly occurred because of an “inverse condemnation” exception to the policy and because the policy did not include coverage for intentional tor-tious acts. The issue, therefore, is whether the allegations of Schneider’s petition (either original or amended) set forth a liability of O’Fallon or its officials which was covered by the plaintiff’s policy of insurance. In this case the defendants assume the status of the insured for purposes of determining whether coverage is afforded under the policy.
The posture of the case outlined above implicates certain well established principles not set out in the majority opinion. The burden is on the insurer to prove that an exception to coverage applies. Walters v. State Farm Mutual Automobile Insurance Company, 793 S.W.2d 217 (Mo.App.1990) [1, 2]. Exclusion clauses are strictly construed against the insurer. Id.; Shelter Mutual Insurance Co. v. Haller, 793 S.W.2d 391 (Mo.App.1990) [3]. Any ambiguities are resolved against the insurer. Maxon v. Farmers Insurance Company, Inc., 791 S.W.2d 437 (Mo.App.1990) [1]. The policy will be interpreted in the light most favorable to the insured. Id.
The inverse condemnation exclusion clause, set forth in full in the majority opinion, excludes claims “arising out of or in any way connected with the operation of the principles of eminent domain”, (emphasis supplied). Without identifying what “principle” of eminent domain is implicated in the tortious taking of personal property, the majority concludes that had the city not filed the condemnation action the subsequent tortious conduct would not have occurred. The same could of course be said if the official delivering the compensation check had negligently operated his motor vehicle while making the delivery and injured some third party. There is not to my knowledge any “principle” of eminent domain which authorizes a city official to seize the personal property of a citizen whose land has been condemned and thereafter refuse to return it. That conduct is what is alleged in Schneider’s complaint. That the complaint also alleges that the underlying reason for the tortious conduct was the city officials’ ire over Schneider’s *570pursuit of his rights under the condemnation laws does not convert the acts to ones “connected with the operation of the principles of eminent domain.” Had an official with similar ire assaulted and battered Schneider it borders on the frivolous to say that such conduct was “connected with the operation of the principles of eminent domain.” I am unable to conclude that the condemnation exception does unambiguously except from coverage intentional or negligent tortious acts of city officials which occur while they are engaged in a condemnation proceeding.1
Plaintiff also premises the absence of liability upon the definition of “occurrence” which is:
4. Occurrence
The term “occurrence” wherever used herein, means an accident or a happening or event or a continuous or repeated exposure to conditions which unexpectedly and unintentionally results in bodily injury, personal injury, or damage to property during the period of membership.
The policy provides for coverage for any bodily or personal injuries or property damage arising out of any occurrence. Personal injury is defined as:
1. Personal injury:
The term “personal injury” wherever used herein, shall mean mental injury, mental anguish, shock, sickness, disease, disability, false arrest, false imprisonment, fasle (sic) eviction, detention, malicious prosecution, discrimination, humiliation, invasion of right of privacy, libel, slander or defamation of character, piracy and any infringement of copyright or property. (Emphasis supplied)
All of the emphasized torts are intentional torts. Reading the coverage, personal injury definition, and the occurrence definition together the policy provides coverage for unintentional intentional torts. Faced with similar oxymoronic coverage, courts in other jurisdictions have found coverage because of the “complete nonsense” of such provisions. Lincoln National Health and Casualty Insurance Company v. Brown, 782 F.Supp. 110 (M.D.Ga.1992); Liberty Life Insurance Company v. Commercial Union Insurance Company, 857 F.2d 945 (4th Cir.1988) [4], Our Supreme Court has held that where “a contract promises something at one point and takes it away at another there is an ambiguity.” Behr v. Blue Cross Hospital Service, Inc., 715 S.W.2d 251 (Mo. banc 1986) [5]. Schneider's amended complaint was in eight counts. It alleged wrongful seizure of personal property, retaliatory discrimination, violation of right of privacy, false light invasion of privacy, intentional causation of emotional distress, conversion, trespass to chattels, and deprivation of property without due process. Whatever the viability of these allegations at least some were covered by the definitions of “personal injury” in the policy.2
It is clear to me that the plaintiffs policy provided coverage to O’Fallon against Schneider’s lawsuit. At a minimum there were issues of fact to be resolved. Summary judgment should not have been granted to plaintiff. I would reverse and remand.

. In this case the improper conduct did not occur until after the condemnation was completed by delivery of a deed by Schneider and delivery of a check by the city.


. If there is not coverage because of the definition of "occurrence" it is clear that much of what the insured believed it was getting is illusory. It would appear doubtful that municipal officials could properly spend taxpayers money for coverage as questionable as plaintiff asserts its coverage is.